358 F.2d 748
UNITED STATES of America, Appellee,v.James Fred PENNELL, Appellant.
No. 10348.
No. 10349.
United States Court of Appeals Fourth Circuit.
Argued April 6, 1966.
Decided April 13, 1966.

Appeals from the United States District Court for the Middle District of North Carolina, at Salisbury; Edwin M. Stanley, Judge.
W. H. Elwee, No. Wilkesboro, N. C. (John E. Hall, No. Wilkesboro, N. C., on brief), for appellant.
William H. Murdock, U. S. Atty. (H. Marshall Simpson, Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
After full consideration of the briefs and the oral arguments, we find no reversible error.


2
Affirmed.